DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 10 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the battery" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 16-19 are rejected for the same reasons because of the dependency. 
In claims 10 and 19, the phrase “wherein each of the N threshold voltage signals is configured to as the sum of a preset initial threshold and a corresponding one of the voltages at the N multifunction ports” is unclear. It appears that each of the N threshold voltage signals has a preset initial threshold and a corresponding one of the voltages at the N multifunction ports.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-12, 15, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie (US 2012/0049853) in view of Kovarik (US 2004/0046673).
Regarding claim 1, Xie discloses a power indication circuit for indicating different power levels of a battery 400, the power indication circuit comprising:
	a) N light-emitting diode (LED) indicators D1-D5, wherein N is positive integer (figure 2);
	b) N setting resistors R2-R6;
	c) N multifunction ports IN1-IN5;
	d) a drive circuit U1 coupled to the N multifunction ports IN1-IN5 and the battery 400, and being configured to acquire N threshold voltage signals (A1 “-“ – A5 “-“, Vref) in accordance with voltages at the N multifunction ports IN1-IN5 during a first time period of an operation cycle (the first time period is the period that switch S1 is activated, the circuit is turned on, and the circuit starts to operate) and to generate N comparison signals (200, A1-A5, OUT1-OUT5) in accordance with the N threshold voltage signals and a voltage detection signal generated by detecting a voltage of the battery, in order to 
	Xie does not disclose each of the N setting resistors being coupled in parallel to a corresponding one of the N LED indicators. Kovarik teaches the use of each of N setting resistors R2-R4 being coupled in parallel to a corresponding one of N LED indicators CR1-CR3 (figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include each of the N setting resistors being coupled in parallel to a corresponding one of the N LED indicators to the power indication circuit of Xie as taught by Kovarik for the purpose of effectively indicating power levels of a battery. 
Regarding claim 15, Xie discloses a method of controlling a power indication circuit (paragraphs 10, 16, 17) comprising N light-emitting diode (LED) indicators D1-D5, N setting resistors R2-R6, and N multifunction ports IN1-IN5, wherein each of the N setting resistors coupled to a corresponding one of the N LED indicators D1-D5 is respectively coupled to a corresponding one of the N multifunction port IN1-IN5 (FIGURE 2), the method comprising:

b) generating N comparison signals A1-A5 in accordance with the N threshold voltage signals and a voltage detection signal of a battery 400 in a first time period of an operation cycle (the first time period is the period that switch S1 is activated, the circuit is turned on, and the circuit starts to operate) (paragraph 16); and 
c) controlling the N LED indicators D1-D5 in accordance with the N comparison signals in a second time period (the time period that the circuit operates the comparison process and drives the LED indicators D1-D5) of the operation cycle (p. 16-17), in order to indicate the current power level of the battery, wherein N is a positive integer (figures 2-3).
Xie does not disclose each of the N setting resistors coupled in parallel to a corresponding one of the N LED indicators. Kovarik teaches the use of each of N setting resistors R2-R4 being coupled in parallel to a corresponding one of N LED indicators CR1-CR3 (figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include each of the N setting resistors being coupled in parallel to a corresponding one of the N LED indicators to the method of Xie as taught by Kovarik for the purpose of effectively indicating power levels of a battery.
Regarding claim 8, Xie discloses wherein the drive circuit comprises a power detection circuit 200 configured to generate the N comparison signals (A1-A5, OUT1-OUT5) in accordance with the N threshold voltage signals and the voltage detection signal (p. 16, 17).
Regarding claims 9 and 18, Xie discloses wherein each of the N threshold voltage signals (A1 “-“ -A5 “-“) corresponds to a corresponding one of the voltages at the N multifunction ports (IN1-IN5, figures 2-3).
Regarding claims 10 and 19, as far as definite, Xie discloses wherein each of the N threshold voltage signals (A1 “-“ -A5 “-“) is configured to have a preset initial threshold (Vref) and a corresponding one of the voltages at the N multifunction ports (IN1-IN5, figures 2-3).
Regarding claim 11, Xie discloses wherein the power detection circuit comprises N comparators (A1-A5) configured to generate the N comparison signals (OUT1-OUT5) by comparing the N threshold voltage signals against the voltage detection signal respectively (figures 2-3).
Regarding claim 12, Xie discloses wherein the drive circuit further comprises: a) a drive signal generation circuit 300 configured to generate N drive signals (R7&D1 -R11&D5) in accordance with the N comparison signals (OUT1-OUT5); and b) a control circuit 200 configured to drive the N LED indicators (D1-D5) in accordance with the N drive signals (figures 2-3).

Claims 2, 3, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie and Kovarik as applied to claim 1 above, and further in view of Sheldon (US 6,118,384).
Regarding claims 2, 3, 16, and 17, Xie (modified by Kovarik) discloses all of the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose each of the voltages at the N multifunction ports being less than a corresponding one of conduction thresholds of the N LED indicators (claims 2 and 16); the drive circuit being configured to adjust at least one of the N setting resistors so as to adjust at least one voltage at the N multifunction ports (claims 3 and 17). Sheldon teaches the use of each of voltages at N multifunction ports being less than a corresponding one of conduction thresholds of N LED indicators (column 5, lines 1-22); a drive circuit being configured to adjust at least one of N setting resistors so as to adjust at least one voltage at the N multifunction ports (col. 4, lines 10-34). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include each of the voltages at the N multifunction ports being less than a corresponding one of conduction thresholds of the N LED indicators; the drive circuit being configured to adjust at least one of the N setting resistors to the power indication circuit of Xie (modified by Kovarik) as taught by Sheldon for the purpose of effectively . 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie and Kovarik as applied to claim 12 above, and further in view of Wang (US 9,769,888).
Regarding claim 13, Xie (modified by Kovarik) discloses all of the claimed subject matter as set forth above in the rejection of claim 12, but does not disclose the control circuit comprising N drive switches, each of which coupled between a pull-up voltage source and a corresponding one of the N multifunction ports, and being controlled by a corresponding one of the N drive signals. Wang teaches the use of a control circuit comprising N drive switches S1-Sn, each of which coupled between a pull-up voltage source (figure 2, col. 2, lines 43-55) and a corresponding one of N multifunction ports Iref1-Irefn, and being controlled by a corresponding one of N drive signals LED string 1, LED string n. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the control circuit comprising N drive switches, each of which coupled between a pull-up voltage source and a corresponding one of the N multifunction ports, and being controlled by a corresponding one of the N drive signals to the power indication circuit of Xie (modified by Kovarik) as taught by Wang for the purpose of effectively controlling the operation of the LED indicators. 

Allowable Subject Matter
Claims 4-7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Osterhout, Xie (US 8,443,130), and Bjorklund disclose power indication systems. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/ANH V LA/                                                                                      Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
March 11, 2022